                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,
                                                           Case No. 20-cr-30-jps
      v.

DAVID QUINONES-QUINONES,

            Defendant.
______________________________________________________________________________

    ORDER SUSPENDING ATTORNEY JOSE R. FRANCO RIVERA FROM
         PRACTICING IN THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

      On December 20, 2019, the Tribunal Supremo de Puerto Rico issued an

order suspending Attorney Jose R. Franco Rivera from the practice of law

effective January 13, 2020. In re Franco Rivera, No. CP-2017-21, 2019 WL

7596217 (TSPR Dec. 30, 2019). The court found that Franco Rivera had

violated Canon 26 of the Code of Professional Ethics of Puerto Rico, which

provides:

      No attorney is required to represent a specific client and it is their
      right to accept or reject a professional representation. It is highly
      improper to advise transactions or acts against the law, to file
      vicious pleas, to instigate false defenses without the lawyer being
      able to justify such acts on the pretext that in doing so, he did so
      following the instructions of his client. The lawyer must always obey
      his own conscience and not that of his client. It is improper for a
      lawyer to relieve himself of liability for negligent acts or omissions in
      his professional management.

Codigo de Etica Profesional (1970) (with amendments through November 2010),

available at http://www.ramajudicial.pr/leyes/Codigo-de-Etica-Profesional-de-

Puerto-Rico-1970.pdf. Part of the evidence presented by the Special
                                         1
Commissioner was a table showing that Franco Rivera had been suspended

from practice on three prior occasions. In re Franco Rivera, 2019 WL 7596217,

at *7 n.17.

      On March 12, 2020, Franco Rivera completed an application for

admission to practice in the Eastern District of Wisconsin. In the application,

which Franco Rivera signed, he stated that he had been admitted to the highest

court in Puerto Rico in May 1981, 1 the U.S. District Court for the District of

Puerto Rico in June 1981, the First Circuit Court of Appeals in February 1985

and the United States Supreme Court in May 1985. Presumably he was

admitted to the three federal courts because he was a licensed attorney in good

standing in the Commonwealth.

      In support of the application, Franco Rivera submitted a certificate of

good standing issued by the United States District Court for the District of

Puerto Rico—the federal court—dated February 27, 2020. This court admitted

Franco Rivera to practice in the Eastern District based on the certificate of

good standing from its sister federal court in Puerto Rico. But Civil Rule 83A(d)

of the Local Rules for the District of Puerto Rico states:

      Admission to and continuing membership in the bar of this Court is
      limited to attorneys who are of good moral character and are active
      members in good standing of the highest court of any state, the
      District of Columbia, the Commonwealth of Puerto Rico, the
      Territory of Guam, the Commonwealth of the Northern Mariana
      Islands, or the Virgin Islands of the United States. Any attorney
      previously admitted to the bar of this Court who no longer is in good

1
 The Tribunal Supremo de Puerto Rico confirmed this in its December 30, 2019
decision. In re Franco Rivera, 2019 WL 7596217, at *1 (“Licenciado Jose R.
Franco Rivera was admitted to the practice of law on 15 May 1981 and to
practice as a notariado on 17 June of the same year.”)
                                         2
      standing of the bar of the highest court of any state, the District of
      Columbia, the Commonwealth of Puerto Rico, the Territory of Guam,
      the Commonwealth of the Northern Mariana Islands, or the Virgin
      Islands of the United States, shall not practice before this Court.

Available at https://www.prd.uscourts.gov/sites/default/files/documents/

ajax/Local_Rules_amended_as_of_Sept_2_2010_with_TOC%2015_0.pdf. Civil

L.R. 83E(j)(1) for the District of Puerto Rico states:

      When it is shown to this Court that any member of its Bar has been
      suspended or disbarred from practice in any other court of record,
      or has been guilty of conduct unbecoming a member of the bar of
      this Court, the member will be subject to suspension or disbarment
      by this Court. The member shall be afforded an opportunity to show
      good cause, within such time as the Court shall prescribe, why the
      member should not be suspended or disbarred. Upon the member’s
      response to the order to show cause, and after hearing, if requested,
      or upon expiration of the time prescribed for a response, if no
      response is made, the Court shall enter an appropriate order.

Id.

      So—some forty-five days after Franco Rivera’s suspension went into

effect, he sought and obtained from the federal district court a certificate of

good standing. Unaware of Franco Rivera’s suspension by the Commonwealth

court, however, this court admitted Franco Rivera to practice in the district,

and on March 16, 2020—two months after the suspension in Puerto Rico

became effective—Franco Rivera filed a notice of appearance in the Eastern

District of Wisconsin on behalf of defendant Quinones-Quinones. Dkt. No. 251.

The notice stated, “I am admitted or otherwise authorized to practice in this

Court.” Id.

      The government filed a motion asking the court to issue an order to show

cause, requiring Franco Rivera to appear at a hearing and show cause why this


                                          3
court should not suspend him from practicing in the Eastern District of

Wisconsin. Dkt. No. 295. The government cited to this district’s General Local

Rule 83(c)(1), which provides that “[a]ny licensed attorney in good standing

before any United States court, or the highest court of any State, or the District

of Columbia is eligible for admission to practice in this Court.” The government

implied that Franco Rivera was not “in good standing.” The government cited to

Gen. L.R. 83(d)(2), which states that notwithstanding the previous provision,

the court “may suspend . . . from practice before this Court” any attorney

“upon learning that [an attorney] admitted to practice in this Court has been

disbarred or suspended from practice (other than for the nonpayment of dues)

by the highest court of any state in which the attorney is licensed.” It also cited

to the last sentence of that rule, which requires “[a]ny attorney admitted to

practice or appearing before this Court who is disbarred or suspended in any

jurisdiction [to] promptly report the matter to this Court.” The government cited

Gen. L.R. 83(d)(1), which provides that attorneys who practice in the Eastern

District are subject to the Wisconsin Rules of Professional Conduct for

Attorneys, and implies that Franco Rivera may have violated several of those

rules, including the rule requiring candor to the tribunal (SCR 20:3.3(a)(1)); the

rule prohibiting a lawyer from practicing in a jurisdiction where doing so would

violate the regulation of the legal profession in that jurisdiction (SCF

20:5.5(a)(1); and the rule that deems it professional misconduct for a lawyer to

violate the Rules of Professional Conduct (SCR 20:8.4(a). Id. at 2-3.




                                         4
      Franco Rivera filed a response, indicating that all the information he

submitted was truthful. Dkt. No. 300. In a technical sense, this may be true—

his application for admission stated that he had been admitted to practice

before the highest court in Puerto Rico in May 1981, and that appears to have

been true. He provided a certificate of good standing from the district court in

Puerto Rico; presumably that court would not have issued the certificate if it

had not believed at the time that Franco Rivera was in good standing. Franco

Rivera argued that he didn’t realize that this court’s local rule required him to

be in good standing in state court, as opposed to federal court. Finally, Franco

Rivera implied that the suspension proceedings in Puerto Rico were unfair in

some way.

      Today, the court held a hearing on the order to show cause; AUSAs

Brady and Hoffman appeared for the government and Attorney Franco Rivera

appeared. Franco Rivera admitted that he had been suspended by the Supreme

Court of Puerto Rico in January of this year. He told the court that when

defendant Quinones-Quinones sought to retain him, Franco Rivera told

Quinones-Quinones that Franco Rivera would need to find out if he could be

admitted to practice in this district. Franco Rivera indicated that he went on

this court’s web site and obtained an application. He listed the jurisdictions in

which he’d been admitted and the dates of admission. When he got to the part

of the application that required him to attest to the fact that he had read the

standards of professional conduct for the district and agreed to abide by them,

Franco Rivera told the court, he’d decided to look at the district’s local rules.


                                         5
He told the court that he read General L.R. 83(c), which provided that any

licensed attorney in good standing before “any United States court, or the

highest court of any State, or the District of Columbia is eligible for admission

to practice” in the Eastern District. Franco Rivera said that upon reading that

language, he concluded that he was eligible for admission, because he was

admitted to practice in the District Court for the District of Puerto Rico. Franco

Rivera conceded that as to the rest of the rules, he’d scanned them. He told the

court that he hadn’t read further to Gen. L.R. 83(d)(2), which requires an

attorney appearing before the court to promptly report to the court any

suspension or disbarment in any district, and which allows the court to

suspend an attorney who has been disbarred or suspended by the highest

court in any state where the attorney is licensed.

      Franco Rivera explained that he was preparing to challenge his indefinite

suspension in Puerto Rico in the United States Supreme Court. He also told the

court that he had received a notice from Chief Judge Gustavo Gelpì of the

District of Puerto Rico, giving him thirty days to show cause why he should not

receive a reciprocal sanction in federal court to the one he received from the

Puerto Rico Supreme Court. Franco Rivera told the court that he was preparing

a response for Chief Judge Gelpì and asked this court to give him a week—until

next Friday, April 10—to provide this court with a response.

      The government characterized Franco Rivera’s arguments as spurious.

The prosecutor stated that as far as he was aware, in order to be admitted to

practice in any federal court, one had to be in good standing in a state court,


                                        6
and that if one was not in good standing in state court, one couldn’t remain in

good standing in federal court. The prosecutor also dismissed Franco Rivera’s

argument that he had not intentionally misled the court and was at fault only

for failing to more closely read the local rules. Counsel argued that if anything

else, Franco Rivera’s conscience should have alerted him that he ought to

advise this court of the suspension of his ability to practice before making an

appearance and filing pleadings here.

      Franco Rivera characterized the prosecutor’s argument as an argument

that Gen. L.R. 83(d) mandated the “automatic” suspension of a lawyer who’d

been suspended or disbarred in state court, and argued that that was not what

the rule said. He asserted that if suspension was “automatic” upon a lawyer

being disbarred or suspended by a state court, there would be no need for the

local rule to give discretion to this court to suspend. Franco Rivera noted that

there were occasions where lawyers had been suspended by state licensing

authorities and the federal courts had declined to exercise their discretion to

suspend.

      Franco Rivera also asserted that he believed that he had indicated in his

application that he was challenging an order suspending him from practice in

Puerto Rico. The court had a copy of Franco Rivera’s application for admission

and read it aloud to the parties. It did not mention the suspension. The court

noted that Franco Rivera had signed the portion of the application indicating

that he had read the standards of conduct for this district and that he agreed

to abide by them.


                                        7
      Franco Rivera stated that he did not know why the application did not

mention the suspension. He told the court that he had not appeared today to

mislead the court or to be untruthful and that he respected the court. He

indicated that he would not jeopardize his livelihood or his family by being

untruthful. He again asked the court to give him a week to file a detailed,

thorough response to the show-cause order, explaining why the court should

not suspend him.

      The court told Franco Rivera that it had several concerns. The first was

that Franco Rivera was asking for a week to provide more information to the

court, but at the same time was actively filing pleadings in this case. Franco

Rivera responded that he was not asking for that; he understood that the court

would abstain from ruling on anything he had filed until he provided the court

with the response to the show cause order. The court thanked Franco Rivera

for the clarification but noted that he had violated Gen. L.R. 83(d) by failing to

notify the court of his suspension. The court also opined that Franco Rivera

had been less than truthful with the court today, indicating that he believed

that he had mentioned the suspension in his application for admission when

the court had the application before it and could see that he had not. The court

stated that regardless of what explanation Franco Rivera might provide

regarding his suspension by the Supreme Court of Puerto Rico, he had violated

this court’s rules. The court told Franco Rivera that it would issue an order

suspending him from practice. It ordered Franco Rivera to share this

information with his client, and to cooperate with any successor counsel in


                                         8
turning over his file. It also indicated that if defendant Quinones-Quinones

needed appointed counsel, he could be evaluated for that.

      The court FINDS that Josè R. Franco Rivera was suspended from

practice indefinitely by order of the Tribunal Supremo de Puerto Rico in an

order dated December 20, 2019, with an effective date of January 13, 2020.

      The court FINDS that despite this suspension, Josè R. Franco Rivera

applied for admission to practice before this court and represented that he had

read this court’s rules of conduct and agreed to abide by them.

      The court FINDS that Josè R. Franco Rivera did not promptly notify this

court of his suspension as required by Gen. L.R. 83(d)(2), and that by providing

the court with a certificate of good standing from the District Court for the

District of Puerto Rico, he gave the court the false impression that he was in

good standing in the Commonwealth when he was not.

      The court FINDS that Josè R. Franco Rivera attested on his application

for admission that he had read the standards of professional conduct for this

district but admitted to this court that he did not read all of Rule 83.

      Based on these findings, the court ORDERS that Josè R. Franco Rivera

is SUSPENDED from practicing in the district court for the Eastern District of

Wisconsin under Gen. L.R. 83(d)(2).

      The court ORDERS that Josè R. Franco Rivera shall promptly notify

defendant Quinones-Quinones that Franco Rivera may no longer represent

Quinones-Quinones in any case in this district.




                                         9
      The court ORDERS that Josè R. Franco Rivera shall cooperate with

successor counsel in turning over his file.

      The court ORDERS that if defendant Quinones-Quinones cannot afford

to retain successor counsel, he may ask Federal Defender Services of

Wisconsin to evaluate him for appointed counsel.

      Dated in Milwaukee, Wisconsin this 3rd day of April, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        10
